Citation Nr: 1342668	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-23 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability of the left knee, to include as secondary to service-connected low back disability.


2. Entitlement to service connection for disability of the right ankle, to include as secondary to service-connected low back disability.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002 and August 2008 to August 2009, with additional service in the Navy Reserve.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

REMAND

The Board's review of the record reveals that further development is warranted.

The Veteran seeks entitlement to service connection for disabilities of his left knee and right ankle, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine. 

The Veteran's service treatment records (STRs) are negative for evidence of a left knee or right ankle disorder.

In an October 2010 VA examination, X-rays of the knees disclosed no fractures or dislocations, no radiopaque foreign bodies or soft tissue abnormalities.  The joint spaces were normal but there was fragmentation of the right tibial apophysis.  The impression was an unremarkable examination.  The VA examiner also reviewed a January 2010 MRI of the knees that showed mild degenerative joint disease of the patellofemoral joint of each knee.  The VA examiner found an ununited anterior tibial apophysis at the left knee as well as a small benign bone island within the proximal metaphysis of the left tibia that the VA examiner did not find to be clinically significant.  The menisci, cruciate ligaments, and collateral ligaments were normal.

The October 2010 VA examiner also reviewed a January 2010 MRI of the ankles that disclosed mild degenerative joint disease of the tibiotalar joint of each ankle, greater on the left ankle, with findings suggestive of a small benign bone island within the inferomedial aspect of the left talus that was not clinically significant.  

In 2010, VA medical center treatment notes document physical therapy for the Veteran's knees, to include the service-connected right knee.  An August 2010 treatment note from the Dorn VA hospital shows a diagnosis of knee anthralgias with onset "since in military."  The impression was, "decreased function due to impaired tolerance to prolonged weight bearing activities such as walking, kneeling, and exercises that creates repetitive loading of the joint associated with mild degenerative joint disease of the knee joint, which are mechanical in nature."
 
The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In light of the cumulative record discussed above, the Board finds the October 2010 VA examination report inadequate for adjudicative purposes in regards to the claims for entitlement to service connection for disabilities of the right ankle and left knee, to include as secondary to service-connected low back disability.  The VA examiner did not diagnose the Veteran with any disorder related to the right ankle or the left knee.  However, the examiner failed to account for the MRI findings of mild degenerative joint disease in the right ankle and the left knee.

Given the inadequate rationale reflected in the VA examination and the length of time since the Veteran's last examination, the originating agency should arrange for an additional VA examination to determine the nature and etiology of any right ankle or left knee disorder present during the period of the claims.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include records from the Columbia VA medical center for the time period from March 2010 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all right ankle and left knee disorders present during the period of the claims.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should provide an opinion with respect to each right ankle and each left knee disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder began during service or was caused or permanently worsened by his service-connected disabilities.

If the examiner determines that any current right ankle and/or left knee condition is congenital, the examiner should state whether condition is a defect or disease.  With respect to any congenital disease of the right ankle or left knee, the examiner should state an opinion as to whether the disorder clearly and unmistakably existed prior to service and clearly and unmistakably underwent no increase in severity as a result of service.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

